Citation Nr: 1315632	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, including as secondary to service-connected back disability.

2.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected back disability.

3.  Entitlement to service connection for sleep apnea, as secondary to service-connected mood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had active duty service from November 1967 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the right shoulder in service.

2.  Symptoms of a right shoulder disorder were not chronic in service.

3.  Arthritis of the right shoulder did not manifest to a compensable degree within one year of separation from service in March 1978.  

4.  Symptoms of a right shoulder disorder have not been continuous since service separation.  

5.  The Veteran's currently diagnosed right shoulder degenerative joint disease is not related to active service.  

6.  The Veteran's right shoulder disorder is not causally related to or permanently worsened by a service-connected disability.  

7.  The Veteran did not sustain an injury of the right hip in service.  

8.  The Veteran's currently diagnosed right hip disorder is not related to active service.  

9.  The Veteran does not currently have arthritis of the right hip.  

10.  The Veteran has a current right hip disability of right hip strain.

11.  The Veteran's right hip disorder is not causally related to or permanently worsened by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder, including arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  The criteria for service connection for a right hip disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

A June 2007 letter provided the Veteran with notice of the evidence required to substantiate the claims for service connection for a right shoulder condition and a right hip condition.  The June 2007 letter notified the Veteran of what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The June 2007 letter included notice of how disability ratings and effective dates are determined.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA  and private treatment records, and the Veteran's statements.  

The Veteran was afforded a VA examination of his right shoulder and right hip in November 2009, which addressed the issue of secondary service connection.  The November 2009 VA examiner provided an examination of the Veteran and medical opinion for the claimed right shoulder and right hip disabilities based upon a review of all of the pertinent evidence of record, to include service treatment records and post-service VA medical records, VA examination findings, and the Veteran's reported history of right shoulder and right hip symptoms.  
The Board notes that the November 2009 VA medical examination did not provide an opinion on whether the Veteran's right shoulder and right hip disorders are directly related to active service; however, the Board finds that a VA examination is not necessary to address those claims, as the evidence does not show that the Veteran had any in-service injury or disease or symptoms of right shoulder or right hip disorders during service.  The Veteran's service treatment records do not show any complaints or treatment for right shoulder or right hip symptoms.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to a right shoulder or right hip disorder in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 
24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Right hip strain is not a "chronic disease" listed under § 3.309(a); therefore, 
38 C.F.R. § 3.303(b) does not apply to the claim for service connection for a right hip condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Arthritis is a "chronic disease" listed under § 3.309(a); therefore, 38 C.F.R. 
§ 3.303(b) applies to the claim for service connection for a right shoulder condition.  
Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v.
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40 (1994); Gilbert, 1 Vet. App. at 57 (1990). 

Service Connection for a Right Shoulder Disorder
 
The Veteran asserts that a current right shoulder disorder is related to service.  The Veteran also asserts that a right shoulder condition is either caused or aggravated by service-connected degenerative joint disease of the lumbar spine.  

The Veteran alleges that he sustained an injury of the right shoulder in service.   
In the substantive appeal dated in April 2009, the Veteran stated that he injured his right shoulder during an airborne jump in Panama.  At a hearing before a VA decision review officer in May 2012, the Veteran testified that his right shoulder was injured when he fell off of a deuce and a half or a five ton and testified that he later slipped going down stairs and injured his right shoulder.  In an April 2013 brief, the Veteran's representative contended that VA records showed continuous pain of the right shoulder.  

After a review of all of the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran sustained an injury of the right shoulder during service.  A review of service treatment records reflects that the Veteran did not report any event or complaints of a right shoulder injury.  Service treatment records reflect treatment of the left shoulder in October 1973 after  a fall on stairs but not for the right shoulder.  Upon service separation in March 1978, a normal clinical evaluation of the upper extremities was noted.

The Board does not find the Veteran's report of an injury of the right shoulder during service in an airborne jump, fall from a deuce and half, or fall down stairs to be credible.  The Veteran's more recent report of a fall during an airborne jump or a fall from a truck, which was made for compensation purposes, is inconsistent with and outweighed by the Veteran's own more contemporaneous histories and complaints during and after service, service treatment record entries, and histories and findings reflected in post-service private and VA treatment records.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider factors such as interest, bias, inconsistent statements, internal inconsistency, self interest, consistency with other evidence of record, and desire for monetary gain).

The Veteran's report of a right shoulder injury in a fall down stairs is inconsistent with service treatment record evidence, both lay reports and clinical findings, which reflects a complaint of a left shoulder injury in a fall down stairs in October 1973, but do not reflect any right shoulder injury, complaints, findings, diagnosis, or treatment during service.  While an absence of any corroborating probative medical evidence supporting the Veteran's assertion of an in-service right shoulder injury, in and of itself, does not render the statements not credible, such absence is one factor for consideration in determining the credibility of the Veteran's recent assertions of in-service injuries of the right shoulder.  See Buchanan, supra.  

In this case, where the service treatment records appear complete, the Board finds that if the Veteran had, in fact, been suffering from a right shoulder injury, he would have mentioned it while he was seeking treatment for multiple other disorders of which he specifically complained and sought treatment, including right knee pain, right ankle sprain, left shoulder pain, rib pain, low back pain, chest pain, gastroenteritis, headaches, sore throat, right hand pain, sunburn, breathing problems, post-concussion syndrome, possible finger fracture or sprain, right lower leg injury, right eye irritation, right leg laceration, cellulitis of the foot, inguinal hernia, and mental health.  Any complaints of a right shoulder disorder would have been similarly recorded in the service treatment records in the regular course or medical treatment, had the Veteran actually experienced a right shoulder injury or symptoms during service.  The complete service treatment records reflect that he frequently sought treatment for a wide array of disorders during service, including for other orthopedic disorders and symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring)(holding that silence in an otherwise complete medical record can be weighed against lay testimony if the alleged injury, disease or related symptoms would ordinarily have been recorded in the medical record (citing Fed. R. Evid. 803(7).).

Considering all evidence of record as it bears on the question of in-service injury or symptoms, post-service treatment records also reflect no report of an in-service right shoulder injury, either during an airborne jump in service or a fall of a truck, or a fall down stairs.  A private treatment record dated in October 2002, which provides the initial post-service record of a complaint of a right shoulder disability, reflects that the Veteran gave no report of a right shoulder injury in service.  He reported that he lifted his grandchildren a lot and that he lifted heavy objects at work.  He reported that his shoulder pain had been going on for approximately one week.  A private treatment record dated in July 2007 reflects that the Veteran reported shoulder pain for several years but did not report a history of injury in service.  Such history presented for treatment purposes is more probative because the patient has the incentive to provide an accurate medical history in order to receive good treatment.  

In the substantive appeal, the Veteran reported an injury in an airborne jump.  At the RO hearing in May 2012, the Veteran did not mention any injury in an airborne jump to which he had previously asserted, but testified that a right shoulder injury occurred in a fall from a five ton truck and in a fall down the stairs.  In this case, the Veteran has provided inconsistent statements in the substantive appeal and in his hearing testimony regarding a right shoulder injury in service.  The Veteran's recent reports of a right shoulder injury in service is not only internally inconsistent with other versions of alleged injury, but is also inconsistent with his own histories and complaints as recorded in the service treatment records, which do not reflect any injury or complaints regarding the right shoulder, and post-service private treatment records which do not reflect any report of a right shoulder injury in service.  For these reasons, the Board finds that the Veteran's more recent statements and testimony of a right shoulder injury in service during an airborne jump, fall from a truck, or a fall down stairs are outweighed by other evidence, including the Veteran's own, more contemporaneous histories and histories for treatment purposes, and are not credible.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).

Arthritis of the right shoulder did not manifest, including to a compensable degree, within one year of service separation in March 1978.  Initial x-ray evidence of degenerative joint disease of the right shoulder is shown in 2002, which is over 20 years after service separation.  As findings or diagnosis of arthritis of the right shoulder is not shown within one year of service separation in March 1978, there is no basis for presumptive service connection for arthritis of the right shoulder as a chronic disease manifesting to a compensable degree within one year of service separation.  38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that symptoms of a right shoulder disorder have not been continuous since separation from service.  Following service separation in March 1978, the evidence of record shows no complaints, diagnosis or treatment of a right shoulder disorder until October 2002.  The absence of post-service findings, diagnosis, or treatment for over 20 years after service is one factor that tends to weigh against a finding of either a right shoulder disorder in service or continuous right shoulder disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

A private treatment record dated in October 2002 reflects that the Veteran reported a history of right shoulder pain of only a one week duration.  The Veteran did not report a history or complaint of chronic or continuous right shoulder symptoms in service or since service.  The diagnosis was a possible rotator cuff tear.  A right shoulder x-ray in October 2002 noted an impression of moderate degenerative changes about the AC joint.  Such evidence of post-service injury, post-service history of onset of symptoms, and the first diagnosis of arthritis decades after service further demonstrate no continuous symptoms of a right shoulder disorder, including arthritis, since service separation. 

Private treatment records dated in September 2007 reflect diagnoses of rotator cuff tear, impingement, and acromioclavicular joint osteoarthritis of the right shoulder.  In September 2007, the Veteran underwent arthroscopic surgery on the right shoulder.  Upon VA examination in November 2009, the Veteran reported right shoulder pain for three years.  The September 2007 private record and November 2009 VA examination do not reflect complaints of chronic or continuous right shoulder symptoms in service or since service.  This evidence further supports a finding that symptoms of right shoulder disability were not present in service or for many years after service separation. 

The Board finds that the weight of the evidence demonstrates that a current right shoulder disability is not related to service.  The Board acknowledges the November 2009 VA examination, in which the examiner did not provide an opinion on whether the Veteran's right shoulder disability is directly related to active service.  As discussed above, the Board finds that the Veteran did not sustain a right shoulder injury or disease during service, and his recent assertions of such are not credible.  Because there is no in-service injury, disease, or event of the right shoulder to which competent medical opinion could relate a current disability in this case, a VA examination and medical opinion were not necessary.  See Bardwell, 
24 Vet. App. at 40 (holding that VA was not obligated to provide a VA examination where a veteran did not undergo an injury, disease, or event in service).  

While a VA examination was provided, further action to obtain a nexus opinion is not needed because there is no in-service right shoulder injury, disease, or event to which any current right shoulder disorder could be related.  In order to establish service connection for a disability, the evidence must show an injury or disease contracted in the line of duty.  38 C.F.R. § 3.303; 38 U.S.C.A. §§ 1110, 1131.  Because the weight of the evidence demonstrates no in-service right shoulder injury or disease, any opinion relating a current right shoulder disorder to service would be speculative, and would be of no probative value because it would assume some injury, disease, or event of right shoulder injury or symptoms in service that, factually, did not occur.  A medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The Veteran is also claiming that his right shoulder disability is either caused or aggravated by service-connected degenerative joint disease of the lumbar spine.  To prevail on the theory of secondary service connection, the (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Board finds that the weight of the evidence demonstrates that a current right shoulder disability is not proximately due to or aggravated by a service-connected lumbar spine disability.  The Veteran had a VA examination in November 2009.  The Veteran reported that his right shoulder pain started three years prior.  The VA examiner diagnosed right shoulder degenerative joint disease.  The VA examiner opined that the Veteran's service-connected right shoulder degenerative joint disease is less likely than not related to service-connected lumbar strain, as there is no physiological relationship.  There is no competent medical evidence of a nexus between the Veteran's right shoulder disorder and a service-connected lumbar spine disability.  For these reasons, the Board finds that the weight of the competent evidence is against a finding that the Veteran's right shoulder disability, diagnosed as acromioclavicular joint osteoarthritis, is caused or aggravated by a service-connected lumbar spine disability.  38 C.F.R. § 3.310. 

The Board has considered the Veteran's contentions regarding a relationship between his service-connected lumbar spine disability and a current right shoulder disability.  The Veteran is competent to report symptoms of his right shoulder disability; however, the matter of the etiology of right shoulder degenerative joint disease is complex and requires medical expertise to determine.  See Jandreau, 
492 F.3d at 1376-77.  

For these reasons, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for a right shoulder disorder, including arthritis, either as incurred in service, as presumed to have been incurred in service, or as secondary to (caused or aggravated by) a service-connected lumbar spine disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Hip Disorder

The Veteran asserts that he has a current right hip disorder that is related to service.  In the substantive appeal dated in April 2009, the Veteran asserted that he injured his right hip during an airborne jump in Panama.  At a hearing at the RO in May 2012, the Veteran testified that he injured his right hip during service when he fell off of a five ton truck and/or when he slipped going down a flight of stairs.  The Veteran also asserts that a right hip condition is either caused or aggravated by service-connected degenerative joint disease of the lumbar spine.  

After a review of all of the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran sustained an injury or disease of the right hip during service.  Service treatment records do not reflect any injury, disease, complaints or treatment of a right hip disorder.  Service treatment records reflect that there was a normal clinical evaluation of the lower extremities upon separation from service in March 1978.  

The Veteran has asserted that he injured his right hip during an airborne jump, in a fall from a truck and when he fell down stairs.  While the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining the credibility of the Veteran's assertions of in-service injuries.  See Buchanan, supra.  In this case, where the service treatment records appear complete, the Board finds that if the Veteran had, in fact, been suffering from a right hip injury, he would have mentioned it while he was seeking treatment for other disabilities of which he specifically complained and sought treatment, including right knee pain, right ankle sprain, left shoulder pain, rib pain, low back pain, chest pain, gastroenteritis, headaches, sore throat, right hand pain, sunburn, breathing problems, post-concussion syndrome, possible finger fracture or sprain, right lower leg injury, right eye irritation, right leg laceration, cellulitis of the foot, inguinal hernia, and mental health, and that any complaints of a right shoulder disorder would have been recorded in the service treatment records in the regular course or medical treatment.  See Kahana, supra. 

During the claim for VA compensation, the Veteran has provided differing and changing accounts regarding how his right hip injury occurred.  In the substantive appeal, the Veteran reported that he injured his right hip in an airborne jump.  At the RO hearing in May 2012, the Veteran testified that a right hip injury occurred in a fall from a five ton truck and/or in a fall down the stairs.  He did not testify as to an injury of the right hip during an airborne jump.  The Veteran's various recent statements, made for compensation purposes, asserting right hip injury in service lack credibility due to inconsistency with other evidence of record, including his own contemporaneous histories during service, clinical findings reflected in the service treatment records, and post-service treatment records which reflect that when giving histories for treatment purposes the Veteran did not mention any history of a right hip injury, disease, diagnosis, treatment, or even history of symptoms as having occurred during service.  Caluza, supra.   

Following service separation in March 1978, the evidence of record shows no diagnosis or treatment for right hip disorder until over 20 years after service in April 2001.  Private treatment records in April 2001 show that the Veteran reported a soft tissue mass in the right hip area that caused some pain when standing for long periods of time.  The Veteran did not report a right hip injury in service.  A physician assessed that the Veteran's right hip pain was probably related to osteoarthritis or musculoskeletal pain.  The absence of in-service or post-service findings, diagnosis, or treatment for a right hip disorder for over 20 years after service is one factor that tends to weigh against a finding of a right hip disorder in service.  See Buchanan, supra; Maxson, supra.  

For these reasons, the Board finds that the Veteran's statements and testimony of a right hip injury in service during an airborne jump, fall from a truck, or a fall down stairs are inconsistent with the more contemporaneous lay and medical evidence of record, are inconsistent with the Veteran's histories given in service and after service for treatment purposes, are inconsistent with an absence of complaints, findings, or treatment for many years after service, so are not credible.  

The Board finds that the weight of the evidence demonstrates that a current right hip strain is not related to service.  The Board acknowledges that, although the VA examination in November 2009 did not provide a medical opinion about whether the currently diagnosed right hip strain is related to service, no opinion was required, and service connection must be denied on the merits, as the weight of the evidence demonstrates no in-service injury or disease of the right hip.  See Bardwell at 40.

The Veteran is also claiming that his right hip disability is either caused or aggravated by service-connected degenerative joint disease of the lumbar spine.  
On the theory of aggravation, the Board finds that the weight of the evidence demonstrates that a current right hip disability is not proximately due to or aggravated by the service-connected lumbar spine disability.  At a VA examination in November 2009, the Veteran reported that his right hip pain only started three years prior, which reflects a post-service onset almost 20 years after service separation.  The VA examiner diagnosed right hip strain, noting that this right hip condition started about three years prior.  

The VA examiner in November 2009 opined that the Veteran's anterior right hip tenderness is less likely than not related to service-connected lumbar strain, as there is no physiological relationship.  This opinion was based on a review of the record and examination of the Veteran, and was supported by a rationale that included the onset only three years  prior and that there was no physiological relationship with service-connected lumbar strain.  There is otherwise no favorable competent opinion of a nexus between the Veteran's right hip disorder and a service-connected lumbar spine disability.  For these reasons, the Board finds that the weight of the evidence is against a finding that the Veteran's right hip disability, diagnosed as right hip strain, is caused or aggravated by the service-connected lumbar spine disability.

For these reasons, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for a right hip disorder, either as incurred in service or as secondary to (caused or aggravated by) service-connected lumbar spine disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disorder, including as secondary to service-connected back disability, is denied.

Service connection for a right hip disorder, including as secondary to service-connected back disability, is denied.  


REMAND

Secondary Service Connection for Sleep Apnea

VA treatment records dated in 2012 reflect a diagnosis of obstructive sleep apnea.  The Veteran does not contend that sleep apnea began in service.  He originally asserted that his sleep apnea was related to posttraumatic stress disorder (PTSD); however, he was not diagnosed with PTSD.  Instead, service connection was granted for a mood disorder.  Service connection for a mood disorder was granted based on medical opinion evidence that pain associated with the service-connected disabilities contributed to the mood disorder.  The mood disorder is rated 30 percent disabling, which specifically includes and rates the symptom of sleep impairment.  The Veteran does not indicate how the sleep apnea is allegedly caused or worsened by the mood disorder, and has not indicated what aspect of the sleep apnea is alleged to have worsened; however, liberally construing the Veteran's contentions that his sleep apnea is somehow related to a psychiatric disorder, given that the diagnosed psychiatric disorder is the service-connected mood disorder.

VA treatment records reflect a diagnosis of obstructive sleep apnea since 2009, and that the Veteran has been prescribed a CPAP machine.  VA treatment records also reflect that the Veteran has been advised to exercise, lose weight, stop smoking, reduce caffeine, and avoid sedatives or relaxant substances, indicated to be factors that may affect the sleep apnea.  Notwithstanding this advice, the medication list reflects medications for muscle spasm (Cyclobenzaprine) and mood (Mirtazapine), ostensibly for service-connected disabilities, and that the Veteran has been prescribed medication for a sleep disturbance.  VA treatment records also reflect the Veteran has (non-service-related) nicotine substance abuse.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen, supra.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the claims file does not include a medical opinion addressing whether obstructive sleep apnea is related to (caused or aggravated by) the service-connected mood disorder, including any medications taken for the mood disorder.  The Board finds that a VA opinion is warranted on the question of whether the obstructive sleep apnea is proximately due to or aggravated by (permanently worsened in severity by) the service-connected mood disorder. 

Accordingly, the claim for service connection for obstructive sleep apnea, as secondary to service-connected mood disorder, is REMANDED for the following action:

1.  The Veteran should be afforded a VA opinion to assist in determining whether the obstructive sleep apnea disorder is related to the service-connected mood disorder.  The relevant documents in the claims file should be provided for the examiner's review in conjunction with the opinion.  Given the examination reports and VA treatment records that include diagnoses, examination of the Veteran is not necessary unless, in the opinion of the reviewing examiner, the requested opinions cannot be rendered without examination.  Following a review of the relevant evidence in the claims file, the examiner should provide the following opinions:

1.  Is it at least as likely as not (50 percent or higher degree of probability) that the obstructive sleep apnea disorder is caused by the service-connected mood disorder? 

2.  Is it at least as likely as not (50 percent or higher degree of probability) that the obstructive sleep apnea disorder is aggravated (that is, permanently worsened in severity) by the service-connected mood disorder?  

The VA examiner should provide a detailed rationale for the opinion.  If an opinion can only be provided with resort to speculation, the examiner should so state and provide the reason that an opinion would require speculation.

3.  Thereafter, the claim for service connection for obstructive sleep apnea as secondary to service-connected mood disorder should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


